Citation Nr: 0302060	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  94-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of VA loan guaranty 
indebtedness in the calculated amount of $9,854.77 plus 
interest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The appellant retired from active duty in February 1981 
following over 21 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 decision on waiver of indebtedness 
of a Department of Veterans Affairs (VA) Regional Office's 
Committee on Waivers and Compromises (RO) in Houston, Texas.  
This decision denied waiver of the appellant's debt in the 
amount of $9,854.77.  The appellant subsequently perfected 
this appeal.

The Board notes that although this case was adjudicated and 
certified by the Houston RO, it appears that it was sent to 
the Board by the Waco RO.  A review of the claims folder 
reveals that the appellant requested waiver of the debts 
resulting from the foreclosure of five separate properties.  
Four of the loans ([redacted]; [redacted]; [redacted]; and [redacted]) 
were consolidated for a total indebtedness of 
$50,357.36.  In May 1992, the Waco RO granted a partial 
waiver of $30,357.36.  In February 1995, the Board remanded 
consideration of waiver on the remaining $20,000.00 for 
further development.  The Board noted that the appellant had 
applied for a waiver of another debt ($9,854.77) that was 
denied by the Houston RO and requested that the Waco RO 
contact the Houston RO in an effort to consolidate the cases.  
In July 1995, the Waco RO waived the remaining $20,000.00.  

The waiver of the debt denied by the Houston RO is the 
subject of the current appeal.  In June 1999, the Board 
remanded this case for further development.  The case has 
since returned to the Board.


REMAND

The appellant submitted a statement dated in September 2002 
wherein he responded to the August 2002 supplemental 
statement of the case (SSOC) and also requested a hearing 
before the Houston RO committee.  On review of the claims 
folder, it does not appear that a RO hearing has been 
scheduled.  Further, there is no evidence that the appellant 
has withdrawn his request or waived his right to a hearing. 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The appellant should be scheduled for a 
personal hearing at the Houston RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



